Citation Nr: 0214330	
Decision Date: 10/15/02    Archive Date: 10/17/02

DOCKET NO.  01-08 292A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for alcoholism, including 
claimed as secondary to his service-connected post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from January 1971 to 
December 1973, May 1975 to May 1978, and from September 1978 
to August 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia, which denied the veteran's claim 
of service connection for alcoholism, including claimed as 
secondary to his service-connected PTSD.  The veteran 
perfected a timely appeal of this determination to the Board.

In October 2001 the veteran withdrew his pending issues with 
respect to arthritis of the right ankle, service connection 
for a stomach disorder, and an earlier effective date for 
service connection for PTSD.  See 38 C.F.R. § 20.204 (2002).

In October 2001, the veteran requested the opportunity to 
testify at a hearing held before a Member of the Board in 
Washington, DC.  Thereafter, in a July 2002 statement, which 
was received at the Board the following month, the veteran 
withdrew his hearing request.  The veteran's request for a 
Board hearing is thus deemed withdrawn.  See 38 C.F.R. § 
20.702 (2002).

As a final preliminary matter, the Board notes that in an 
April 1996 rating decision, rendered during the veteran's 
prosecution of a claim of service connection for psychiatric 
disability, the RO denied service connection for alcoholism.  
The appeal for service connection for a psychiatric 
disability continued, however, and in a June 1997 rating 
action, the RO granted service connection for PTSD and 
assigned an effective date of December 28, 1990, for the 
disability.  In the March 2000 rating decision on appeal, the 
RO characterized the issue on appeal as involving whether new 
and material evidence had been submitted to reopen a claim of 
service connection for alcoholism.  Because the veteran's 
current claim of service connection for alcoholism was filed 
subsequent to the resolution of his appeal seeking service 
connection for an acquired psychiatric disorder, however, the 
Board concludes that this claim must be considered on a de 
novo basis.  In any event, as the RO has reopened and denied 
this claim on the merits, on both a direct and secondary 
basis, the veteran is not prejudiced by the following Board's 
decision, which does likewise.  Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).


FINDINGS OF FACT

1.  All identified relevant evidence necessary for 
disposition of the appeal has been obtained.

2.  Service connection is in effect for PTSD, which has been 
evaluated as 100 percent disabling, effective April 27, 1998.

3.  The veteran's alcoholism is due to abuse of alcohol.

4.  The medical evidence shows that the veteran's alcoholism 
is not related to his service-connected PTSD.


CONCLUSIONS OF LAW

1.  Service connection for alcoholism, based on direct 
service incurrence, is precluded as a matter of law.  38 
U.S.C.A. §§ 105, 1110, 1131 (West 1991); 38 C.F.R. § 3.301 
(2001).

2.  The veteran's alcoholism is not proximately due to or the 
result of a service-connected disability.  38 U.S.C.A. § 1110 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.310 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West Supp. 
2001)) redefined VA's duty to assist a veteran in the 
development of a claim.  Guidelines for the implementation of 
the VCAA that amended VA regulations were published in the 
Federal Register in August 2001.  66 Fed. Reg. 45620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The Board finds that all 
relevant evidence has been obtained with regard to the 
veteran's claim of service connection for alcoholism, and 
that the requirements of the VCAA have in effect been 
satisfied.

The veteran has been afforded numerous VA examinations in 
recent years, and in April and October 1999, the examiners 
not only diagnosed the veteran as having a disability 
manifested by alcohol abuse, but also offered opinions as to 
whether the disease was related to his service-connected 
PTSD.  He and his representative have also been provided with 
a statement of the case that discusses the pertinent 
evidence, and the laws and regulations related to the claim, 
and essentially notify them of the evidence needed by the 
veteran to prevail on the claim.  Further, during the 
prosecution of this claim, as well as other claims that have 
since been resolved, VA has not only afforded the veteran the 
pertinent VA examinations discussed above, but has obtained 
pertinent private and VA inpatient and outpatient medical 
records.  Moreover, VA has associated with the claims folder 
the decisions of the Social Security Administration (SSA) 
that awarded him disability benefits from that agency, 
together with the records upon which those determinations 
were based.  As such, there is no identified evidence that 
has not been accounted for and the veteran's representative 
has been given the opportunity to submit written argument.  

The veteran has been informed that his claim was denied 
because the medical opinions of record are against a 
connection between his PTSD and his alcohol abuse disability.  
He has been offered the opportunity to submit or identify 
evidence to the contrary.  Under the circumstances, the Board 
finds that the veteran has been provided with adequate notice 
of the evidence needed to successfully prove his claim and of 
the respective responsibilities of VA and himself with 
respect to producing that evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  There is no prejudice to 
him by appellate consideration of the claim at this time 
without a prior remand of the case to the RO for providing 
additional assistance to the veteran in the development of 
his claim as required by the VCAA or to give the 
representative another opportunity to present additional 
evidence and/or argument.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this case, the extensive record on appeal 
demonstrates the futility of any further evidentiary 
development and that there is no reasonable possibility that 
further assistance would aid him in substantiating his claim.  
Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist him in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).

II.  Background

The service medical records show that the veteran was treated 
for alcohol abuse, and the DD Form 214 for the veteran's 
discharge from his third period of active duty shows that his 
separation was due to "alcohol or other drug abuse."

The veteran submitted this claim of service connection for 
alcoholism in March 1999.  In support, the veteran noted that 
he was discharged from service in 1980 because of alcohol 
abuse, and indeed, was immediately treated for this condition 
at two VA medical facilities.  As such, he essentially 
asserts that service connection is warranted for this 
disability on the basis that he became an alcoholic during 
service.  

Alternatively, the veteran argues that service connection is 
warranted on the basis that his alcoholism is secondary to 
his service-connected PTSD.  In support of the latter basis, 
his representative cites both 38 C.F.R. § 3.310 and the 
recent decision of the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) in Allen v. Principi, 237 
F.3d 1368 (Fed. Cir. 2001), maintaining that the veteran 
abused alcohol in service to treat the anxiety he endured 
during his military service.  In this regard, his 
representative contends that the stressors that VA examiners 
have determined support his diagnosis of PTSD, and on the 
basis of which he was subsequently granted service 
connection, are the very ones that led to his consumption of 
alcohol.

The Board has reviewed the voluminous VA and private medical 
records, including those obtained from the SSA, as well as 
his statements and the written argument submitted by his 
representative.  Because the veteran has been diagnosed as 
suffering from alcoholism on numerous occasions and service 
connection for PTSD is in effect, the only issue before the 
Board is whether the former disability is etiologically 
related to service or to his service-connected his PTSD.  
Accordingly, the Board will discuss only that evidence that 
relates to this question.  See Gonzalez v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 
Vet. App. 122, 128-30 (2000).

The medical evidence shows that the veteran has received 
substantial treatment for alcohol abuse and dependence and 
was diagnosed on numerous occasions with alcoholism or 
alcohol dependence.  The medical evidence also reflects that 
the veteran has worked very hard at overcoming this 
addiction.

The claims folder contains four medical opinions that address 
whether there is a relationship between the veteran's 
alcoholism and his period of service.  Two of these opinions 
discuss whether his alcoholism had its onset during service, 
and in one, the physician also addresses whether the 
veteran's alcoholism manifested itself during service as 
secondary to the veteran's PTSD; the remaining two opinions 
consider only whether the veteran's alcoholism is related to 
his service-connected PTSD.

The uncontradicted medical evidence shows that the veteran 
began consuming alcohol during his early teenage years.  The 
medical evidence indicates that the veteran has been treated 
by a private psychiatrist, Dr. F. Joseph Whelan, since 
December 1990.  In a July 1991 report, Dr. Whelan 
acknowledged the veteran's pre-service consumption of 
alcohol, but commented that the veteran's "contention that 
he became alcoholic in the service due to both long-term 
stress and long-term exposure to alcohol while in the service 
appear well grounded."  Thereafter, in a November 1994 
report, Dr. Whelan opined, "[I]t is my continuing opinion 
that [the veteran] became involved with alcohol abuse as a 
direct relationship to his military career."  In support of 
this conclusion, in the latter report, Dr. Whelan reasoned, 
"As you are aware, in the Army in the day and age that [the 
veteran] was a member, [they] tended to push alcohol upon 
soldiers and officers through a variety of mechanisms, 
including ten cent and cheaper drinks during happy hour and a 
variety of other mechanisms.  The attitude in those days was 
that if you didn't go down there to the Officers or the NCO 
Club and drink with your peers, you were not a 'real man'."

With respect to whether there is a relationship between his 
alcoholism and his PTSD, the Board observes that in an April 
1999 VA psychiatric examination report, the examiner 
diagnosed the veteran as suffering from alcohol dependence 
and stated that it was not related to his service-connected 
disabilities.  In addition, an October 1999 VA psychiatric 
examination report reflects that the examiner diagnosed the 
veteran as having alcohol abuse and dependence, in partial 
remission, and opined that that disability was not related to 
his PTSD.

III.  Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection, however, may be granted only when 
a disability was not the result of the veteran's own willful 
misconduct or the result of his or her abuse of alcohol or 
drugs.  38 U.S.C.A. § 105 and 38 C.F.R. § 3.301.  The term 
alcohol abuse means the use of alcoholic beverages over time, 
or such excessive use at any one time, sufficient to cause 
disability to or death of the user.  38 C.F.R. § 3.301(d).  
The VA General Counsel has interpreted these provisions to 
mean that a substance abuse disability cannot be service 
connected on the basis of its incurrence or aggravation in 
service. VAOPGCPREC 11-96, 61 Fed. Reg. 66750 (1996).

Further, service connection may be granted for disability 
proximately due to or the result of a service-connected 
disorder and where aggravation of a nonservice-connected 
disorder is proximately due to or the result of a service-
connected disability.  38 C.F.R.  § 3.310(a); Allen v. Brown, 
7 Vet. App. 439 (1995) (en banc).  In addition, in Allen v. 
Principi, 237 F.3d 1368 (Fed. Cir. 2001), the Federal 
Circuit, interpreting 38 U.S.C.A. § 1110 in light of its 
legislative history, held that VA compensation benefits are 
available for alcohol or drug-related disability, here 
alcoholism, that arises secondarily from a service-connected 
disorder, here PTSD.  Id. at 1370.  In that case, however, 
the Federal Circuit explained that 38 U.S.C.A. § 1110 
precluded compensation for primary alcohol abuse disabilities 
and for secondary disabilities (such as cirrhosis of the 
liver) that result from primary alcohol abuse.  Id. at 1376.

Finally, in determining whether service connection is 
warranted for a disability, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A.  Direct service connection

As the Federal Circuit explained in Allen v. Principi, the 
law and implementing VA regulations are clear and specific in 
precluding grants of service connection for alcoholism based 
on claims of direct service incurrence, and the Board is 
bound by them as well as the Federal Circuit's decision 
interpreting the statutory authority.  Where, as here, the 
law and not the evidence is dispositive, the appeal must be 
terminated or denied as without legal merit.  Mason v. 
Principi, 16 Vet. App. 129, 132 (2002); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  As such, although Dr. Whelan has 
opined that the veteran's alcoholism had its onset during 
service, because the condition resulted from the in-service 
abuse of alcohol, the veteran's claim, on a direct basis, 
must be denied as a matter of law.

B.  Secondary service connection

In this case, the examiners who performed the formal April 
and October 1999 VA psychiatric examinations both opined that 
the veteran's alcoholism was not related to his service-
connected PTSD.  The only other evidence in the record that 
addresses this question is Dr. Whelan's July 1991 opinion 
that the veteran's "contention that he became alcoholic in 
the service due to both long-term stress and long-term 
exposure to alcohol while in the service appear well 
grounded."  The Board, however, finds that the probative 
value of Dr. Whelan's opinion is outweighed by the two 
assessments offered by the VA examiners because, unlike Dr. 
Whelan, the VA examiners reviewed the veteran's service 
medical records.  Further, the persuasiveness of Dr. Whelan's 
assessment is undercut by his latter impression, in which he 
stated that he "continued" to believe that the veteran's 
alcoholism was directly related to his military service, 
explaining that the disease was related to service because of 
factors unrelated to the veteran's development of his PTSD.  
In light of the foregoing, the Board finds that the 
preponderance of the evidence is against the claim of 
secondary service connection for alcoholism.


ORDER

Service connection for alcoholism is denied.



		
	J. E. Day
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

